                                         1 LARS T. FULLER (No. 141270)
                                           SAM TAHERIAN (No. 170953)
                                         2 JOYCE K. LAU (No. 267839)
                                           THE FULLER LAW FIRM, PC
                                         3 60 No. Keeble Ave.
                                           San Jose, CA 95126
                                         4 Telephone: (408)295-5595
                                           Facsimile: (408) 295-9852
                                         5

                                         6 Attorneys for Debtor

                                         7

                                         8                              UNITED STATES BANKRUPTCY COURT

                                         9                             NORTHERN DISTRICT OF CALIFORNIA

                                        10                                         OAKLAND DIVISION

                                        11

                                        12 In re                                                     CASE No.: 20-40505-WJL
FULLER LAW FIRM, PC

 SAN JOSE, CA 95125
 60 N. KEEBLE AVE




                                        13
                      (408) 295-5595




                                             THINKTANK LEARNING, INC.                                MOTION TO CONVERT TO CHAPTER 7
                                        14
                                                            Debtor
                                        15                                                           CHAPTER 11

                                        16
                                                                                                     Date:    None Set
                                        17                                                           Time:    None Set
                                                                                                     Ctrm.:   220
                                        18

                                        19
                                                    ThinkTank Learning, Inc. as Debtor and Debtor-in-possession in the above-referenced
                                        20
                                             proceeding (“Debtor” hereinafter) respectfully requests that the herein case be converted to a case
                                        21

                                        22 under Chapter 7 pursuant to 11 U.S.C. §1112(a).

                                        23                                    I.   JURISDICTION AND VENUE

                                        24          1.      This is a core proceeding pursuant to 28 U.S.C. §157(b)(2), which together with 28
                                        25 U.S.C. §1334 gives the United States Bankruptcy Court for the Northern District of California

                                        26
                                             jurisdiction over this matter.
                                        27
                                                    2.      Venue of this case is proper under 28 USC §1408.
                                        28
                                                                                                 1
                                                                                   Motion to Convert to Chapter 7
                                       Case: 20-40505       Doc# 18      Filed: 03/19/20     Entered: 03/19/20 15:42:31       Page 1 of 4
                                         1

                                         2                                         BACKGROUND
                                         3
                                                  3.     Debtor filed the herein case on March 3, 2020 as a Subchapter V case.
                                         4
                                                  4.     This is a Subchapter V case so a trustee has been appointed, but not the Trustee
                                         5
                                                  contemplated by the Code in a non-Subchapter V Chapter 11 case which would displace
                                         6
                                                  the debtor as a debtor in possession.
                                         7

                                         8   The Company and its background.

                                         9        5.     Debtor’s business plan was “hatched” in 2002 by three UC Berkeley alumni who
                                        10        aspired to offer a more innovative approach to education and high school counselling. It
                                        11
                                                  was incorporated in 2003. Through classrooms, one on one tutoring and college
FULLER LAW FIRM, PC




                                        12
 SAN JOSE, CA 95125
 60 N. KEEBLE AVE




                                                  application advice it sought to allow each student to achieve his or her maximum potential.
                                        13
                      (408) 295-5595




                                                  Classes were offered in the hard sciences, mathematics, vocabulary and grammar. It
                                        14

                                        15        offered SAT preparation classes aspiring to allow each student to maximize his or her

                                        16        chances for admission into the University of his or her choice.

                                        17        6.     Debtor. grew rapidly from a 100 square foot office in Cupertino, to the opening of
                                        18        its headquarters in Fremont, CA one year later. Thereafter it opened classrooms in San
                                        19
                                                  Mateo and San Francisco. Its success allowed it to establish Think Tank Learning, Inc.
                                        20
                                                  China (wholly owned by Think Tank Learning, Inc. CA) with a presence in Shenzhen,
                                        21
                                                  Beijing and Shanghai.
                                        22

                                        23        7.     However, Debtor has fallen into hard times with the shift to internet based learning.

                                        24        Debtor also shifted its business model to internet based learning However, it has been slow

                                        25        in developing and implementing a robust online sales and marketing plan. Further, with the
                                        26
                                                  transition to online business, Debtor began closing brick and mortar operations, creating
                                        27
                                                  the perception that it was going out of business. Monthly revenue has dropped from an
                                        28
                                                                                             2
                                                                               Motion to Convert to Chapter 7
                                       Case: 20-40505    Doc# 18     Filed: 03/19/20      Entered: 03/19/20 15:42:31     Page 2 of 4
                                         1          average of $535,000 in 2017 to $354,000 in 2018 to under $100,000 in 2019. Before the

                                         2          Covid-19 spread in the U.S., revenue was expected to stabilize at $30,000-60,000.
                                         3
                                                    8.      Mr. Ma, the CEO hoped to continue operations so as to pay general unsecured
                                         4
                                                    creditors and student tuition payments back, in full if possible. Pre-petition, debtor sold its
                                         5
                                                    commercial real property to fund operations. Mr. Ma individually sold his residence to
                                         6
                                                    cash flow operations. Mr. Ma envisioned funding a repayment plan with significant
                                         7

                                         8          contributions from Mr. Ma personally, from money derived in his outside business

                                         9          interests, primarily a private high school in China. When Covid-19 hit in China, the
                                        10          government shuttered the high school choking all revenue. The high school has not
                                        11
                                                    reopened.
FULLER LAW FIRM, PC




                                        12
 SAN JOSE, CA 95125
 60 N. KEEBLE AVE




                                                    9.      With Covid-19 hitting the U.S. and the Bay Area in particular, Debtor’s revenue is
                                        13
                      (408) 295-5595




                                                    almost zero. Regrettably, there are no longer any prospects for reorganization.
                                        14

                                        15          Summary of Assets

                                        16          10.     Debtor scheduled $622,286 in assets. However, these include $204,694 in what

                                        17 appear to be uncollectible receivables, $50,000 in software that was expensive to develop but of

                                        18 questionable market value and a Cessna 182 valued at $300,000 with a lien against it of $225,783.

                                        19
                                             Hence, before costs of sale there appear to be about $150,500 of collectible assets subject to two
                                        20
                                             UCC-1 liens in favor of East West Bank in the approximate amount of $190,000 and about
                                        21
                                             $75,000 in equity in an airplane. There is more than $365,000 of priority debt scheduled, mostly
                                        22

                                        23 taxes and wage claims.

                                        24          WHEREFORE, the Debtor respectfully requests that the herein case be converted to a case

                                        25    under Chapter 7 to allow for an orderly disposition of assets.
                                        26

                                        27

                                        28
                                                                                                3
                                                                                  Motion to Convert to Chapter 7
                                       Case: 20-40505      Doc# 18      Filed: 03/19/20     Entered: 03/19/20 15:42:31         Page 3 of 4
                                         1 DATED: March 19, 2020                 THE FULLER LAW FIRM, PC

                                         2
                                                                                 By: /s/ Lars T. Fuller________________
                                         3
                                                                                     LARS T. FULLER
                                         4                                           Attorney for Debtor

                                         5

                                         6

                                         7

                                         8

                                         9

                                        10

                                        11
FULLER LAW FIRM, PC




                                        12
 SAN JOSE, CA 95125
 60 N. KEEBLE AVE




                                        13
                      (408) 295-5595




                                        14

                                        15

                                        16

                                        17

                                        18

                                        19

                                        20

                                        21

                                        22

                                        23

                                        24

                                        25

                                        26

                                        27

                                        28
                                                                                         4
                                                                           Motion to Convert to Chapter 7
                                       Case: 20-40505   Doc# 18    Filed: 03/19/20   Entered: 03/19/20 15:42:31   Page 4 of 4
